Citation Nr: 0606695	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-09 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tachycardia, status post radiofrequency ablation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1986 to December 
1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, among other things, granted service connection 
for tachycardia, and assigned a noncompensable (i.e., 0 
percent) evaluation.  After the case was transferred to the 
RO in Roanoke, Virginia, that office increased the rating to 
10 percent in a July 2003 supplemental statement of the case 
(SSOC), and subsequently forwarded the appeal to the Board.  
The veteran thus timely appealed the initial rating assigned 
and has not indicated she is satisfied with the 10 percent 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); AB v. Brown, 6 Vet. App. 35, 39 (1993).

After a May 2004 central office hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the Board 
remanded the claim for additional development, including a 
new VA examination as to the severity of the veteran's 
tachycardia.  For the reasons explained below, that 
examination did not fully comply with the remand instructions 
or provide sufficient information for the Board to decide the 
claim, and the appeal is therefore REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

The veteran was diagnosed with tachycardia at a January 1999 
VA examination.  New regulations promulgated by VA for rating 
service-connected cardiovascular disorders became effective 
on January 12, 1998, 62 Fed. Reg. 65207- 65224 (December 11, 
1997), and these regulations apply to the veteran's November 
1998 claim, which was filed after the effective date of the 
new regulations.

Prior to the new regulations, paroxysmal tachycardia was 
evaluated under DC 7013.  The revised regulations no longer 
contain criteria applicable specifically to paroxysmal 
tachycardia.  Rather, the revised criteria rate paroxysmal 
atrial tachycardia by analogy to supraventricular arrhythmias 
under 38 C.F.R. § 4.104, Diagnostic Code 7010, or to 
sustained ventricular arrhythmias under Diagnostic Code 7011.  
The veteran's tachycardia has been rated under DC 7011, under 
which a 10 percent rating is warranted for sustained 
ventricular arrhythmias when a workload of greater than 7 
METs (metabolic equivalents) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when continuous medication is required.  A 30 percent 
rating is warranted a workload of greater than 5 METs, but 
not greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

The Board's August 2004 remand ordered a new VA examination 
because the June 2003 VA examination did not analyze the 
veteran's disability in light of METs readings and therefore 
did not allow the Board to determine whether the veteran was 
entitled to an increased rating.  The Board therefore ordered 
a new VA examination to include METs findings, or, if such 
findings, based on a treadmill test, were not feasible, for 
the examiner to estimate the level of activity expressed in 
METs and supported by examples of physical activities.  
Unfortunately, the April 2005 VA examination did not contain 
such findings or an estimate of the level of activity 
expressed in METs supported by examples of physical activity.  
After reciting findings, including the veteran's general 
ability to do everyday activities and jobs, the examiner 
stated that, to estimate METS, a stress test was scheduled 
for April 8, 2005, and then indicated only, "Patient called 
and reported could not complete stress test.  Patient did not 
report to complete stress test."

As the examination report contained neither METs findings nor 
an estimate by the examiner of the level of activity 
expressed in METs and supported by examples of physical 
activities, the veteran was not afforded the compliance with 
the Board's August 2004 remand to which she was entitled, and 
the Board cannot determine whether she is entitled to a 
higher rating in the absence of the evidence provided by such 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In addition, while the veteran was notified in a 
February 2005 letter of the consequences of failing to appear 
without good cause for a scheduled VA examination, it is not 
clear from the two sentences in the examination report 
whether the veteran was unable to complete the scheduled 
stress test and then failed to report for a follow-up test, 
or whether she failed to appear for the stress test at all.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a 
comprehensive cardiovascular examination 
to assess the severity of her 
tachycardia.  The veteran should again be 
informed of the consequences of failing 
to appear for a VA examination without 
good cause, including failing to appear 
for any related testing, especially 
treadmill testing.  If the veteran fails 
to appear for the examination or any 
related testing, a complete description 
of her failure to appear and any reasons 
given for such failure, should be 
included in the examination report.

The claims folder must be made available 
to the VA examiner and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The 
examination report should be completely 
legible.  If an examination form is used 
to guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

Specifically, in addition to indicating 
whether there is evidence of cardio 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray study, or evidence of left 
ventricular function with an ejection 
fraction of 30 to 50 percent, or any 
evidence of acute or chronic congestive 
heart failure, the examiner should do one 
of the following:

(A) Have the veteran undergo treadmill 
testing to identify the level of physical 
activity, expressed in metabolic 
equivalents (METs).  The findings should, 
to the extent possible, follow the 
criteria listed in 38 C.F.R. § 4.104, 
Diagnostic Code 7011 (2005), i.e., 
whether a workload between 7 and 10 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or whether a 
workload between 5 and 7 METs so results; 
or whether a workload between 3 and 5 
METs so results.

OR, should a treadmill test not be 
feasible owing to a medical 
contraindication, it should be so stated, 
and the following should be done:

(B) Estimate the level of activity 
expressed in METs and support this 
estimate by examples of specific 
activities such as slow stair climbing or 
shoveling snow that results in dyspnea, 
fatigue, angina, dizziness, or syncope.

If review of the claims folder and 
examination findings reflect that the 
severity of the veteran's tachycardia has 
changed significantly since she filed her 
claim in November 1998, that should be 
indicated as well.

2.  If the examination report does not 
comply with the above instructions, take 
appropriate action and return the case to 
the Board in accordance with applicable 
legal provisions.

3.  Then, review the additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

